Case: 18-40721      Document: 00515020406         Page: 1    Date Filed: 07/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40721                              July 3, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
STEPHEN RICHARDSON,

                                                 Plaintiff-Appellant

v.

JUDGE JUANITA VASQUEZ GARDNER; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE RECORDS CLERK; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE GRIEVANCE DEPARTMENT; PAROLE OFFICER
EDNIKA WILLIAMS; WARDEN LARRY E. BERGER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:18-CV-65


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Stephen Richardson, Texas prisoner # 1795088, appeals the dismissal of
his 42 U.S.C. § 1983 complaint for failure to state a claim upon which relief
may be granted and for seeking money damages from defendants who are
immune from such relief pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40721    Document: 00515020406     Page: 2   Date Filed: 07/03/2019


                                 No. 18-40721

He has also filed a motion for leave to file a supplemental brief, which is
GRANTED.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).   Although this court liberally construes pro se briefs, “even pro se
litigants must brief arguments in order to preserve them.” Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008) (citing Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993) and FED. R. APP. P. 28(a)(9)). Because Richardson does not
mention, much less meaningfully address, the district court’s conclusion that
his § 1983 claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994), or,
in the alternative, that Judge Juanita Vasquez-Gardner and District Attorney
Bill Pennington were entitled to absolute immunity and that Alex Scharff was
not a state actor who could be held liable under § 1983, Richardson has
abandoned the only cognizable issues on appeal. See Mapes, 541 F.3d at 584;
Brinkmann, 813 F.2d at 748.
      The judgment of the district court is AFFIRMED.




                                       2